Citation Nr: 1731621	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  09-35 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder. 

2.  Entitlement to service connection for a right foot disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include as due to a lumbar spine disorder and right foot disorder.  



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, attorney



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

S. Krunic, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1969 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In November 2010, the Veteran testified at a videoconference hearing with a Veterans Law Judge (VLJ) who has since retired.  The evidentiary record was held open for 60 days to allow for the submission of additional evidence.  A transcript of the hearing has been associated with the record.  The Veteran was offered a hearing with another VLJ, but declined the opportunity in May 2013. 

The case was remanded by the Board in April 2011, July 2013, and June 2014 for additional development.  In a March 2015 decision, the Board, in relevant part, denied entitlement to service connection for a lumbar spine disorder, a right foot disorder, and an acquired psychiatric disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2015 Order, the Court granted a Joint Motion for Remand (JMR) filed by the parties to vacate and remand the March 2015 Board decision.  

Following the Court's remand, in March 2016, the Veteran's attorney submitted additional evidence in support of the Veteran's claim along with a waiver of the RO's initial consideration of the evidence.  In addition, the Board requested advisory medical opinions from the Veterans Health Administration (VHA) in May 2016.  The Veteran and his attorney were sent copies of the November 2016 and April 2017 VHA medical opinions and given 60 days to submit further evidence or argument.  See 38 C.F.R. §§ 20.901, 20.903 (2016).  In January 2017 and June 2017, the Veteran's attorney submitted additional written contentions.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's current lumbar spine disorder did not manifest during service, within one year thereafter, and is not otherwise related to his military service.

2.  The Veteran does not currently have a fracture of the right third metatarsal, nor is there a current diagnosis of a right foot disability related to a fracture of the right third metatarsal.  

3.  The Veteran's current psychiatric disorder did not manifest during service and is not otherwise related to his military service, nor was it caused or aggravated by a service-connected disability.  



CONCLUSIONS OF LAW

1.  A lumbar spine disorder was not incurred in active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  A right foot disorder was not incurred in active service.  38 U.S.C.A. § 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

3.  A psychiatric disorder was not incurred in active service and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to provide notice to the Veteran with respect to establishing entitlement to benefits under 38 U.S.C.A. § 5103 (West 2014).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA satisfied this duty with a May 2008 pre-adjudication letter.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records, including VA treatment records and Social Security Administration (SSA) records, have been associated with the claims file.  The records were reviewed by both the RO and the Board in connection with the claims.  The Veteran has not identified any other outstanding evidence that is relevant to the claims decided herein. 

The Veteran was also afforded VA examinations in May 2008 for the feet and spine, in June 2008 for mental disorders with an October 2008 addendum medical opinion, in May 2011 for mental disorders, and in August 2013 for feet and mental disorders.  In June 2011, a VA examiner reviewed the Veteran's claims file and rendered medical opinions regarding the right foot and lumbar spine claims.  Finally, the Board obtained VHA advisory medical opinions in November 2016 regarding the psychiatric and lumbar spine claims and in April 2017 regarding the right foot claim.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312  (2007).  The Board finds that the VA examination reports and VHA opinions, when taken together, are adequate to decide the case because they are predicated on a review of the claims file, as well as on examinations during which a history was solicited from the Veteran.  The opinions also sufficiently address the central medical issues in this case to allow the Board to make a fully informed determination and are supported by rationale.  

The Board acknowledges the Veteran's allegation that the May 2008 VA feet and spine examination was inadequate because he was having a diabetic reaction and, therefore, could not properly understand and answer the examiner's questions.   See January 2009 Notice of Disagreement (NOD).  However, the Board notes that the May 2008 examination report indicates that the Veteran's wife was present during the examination.  Additionally, the report notes that the examiner reviewed the Veteran's medical history with the Veteran's wife because he had electroconvulsive shock therapy (ECT) in the past which impaired his memory of dates.  

Moreover, the Veteran challenged the adequacy of the May 2008 VA examiner's medical opinion because she was not a medical doctor.  See September 2009 substantive appeal.  However, the Board finds that the nurse practitioner conducted a thorough examination of the Veteran and provided adequate medical opinions with supporting rationales, which included discussion of the relevant evidence of record.  Furthermore, in Cox v. Nicholson, 20 Vet. App. 563  (2007), the Court held that it has never required that medical examinations under section 5103A only be conducted by physicians.  As provided by 38 C.F.R. § 3.159 (a)(1), "competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions."  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issues on appeal has been met.  38 C.F.R. § 3.159 (c)(4).

In addition, the RO has completed the development directed in the prior remands.  In this regard, the RO requested that the Veteran identify any VA and non-VA treatment and provide authorization forms for any non-VA treatment, obtain outstanding VA treatment records, and provide the Veteran VA examinations.  On review of the remand directives and responsive actions, the Board finds that there was substantial compliance with the April 2011, July 2013, and June 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271  (1998).
For these reasons, the Board finds that the VA's duties to notify and assist have been satisfied.  Thus, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing direct service connection generally requires competent evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established for a chronic disease as enumerated for VA compensation purposes, to include arthritis, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303 (b), 3.309; Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).  
The Veteran's right foot disorder and psychiatric disorder are not considered chronic diseases for VA compensation purposes.  As such, the provisions of 38 C.F.R. § 3.303 (b) for chronic diseases are not for application regarding those issues. 

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448   (1995).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, where the preponderance of the evidence is against the claim, the claim for benefits must be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


I.  Lumbar spine disorder

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for a lumbar spine disorder.

The Veteran contends that his current low back disorder is related to an injury sustained after he fell out of his bunk and landed on a concrete floor during service.  See April 2008 Veteran's statement.  

The Veteran's service treatment records show that he fell down from a top bunk in January 1970.  He was assessed as having a contusion (bruise) to the L4-L5 area as a result of falling from his bed.  The examiner noted that the back examination was negative.   A separation examination is not of record; however, the Veteran was administratively discharged based on a psychiatric evaluation which determined that he was unsuitable for military service.  

A September 1999 private medical record from St. Mary's Hospital of Superior, Wisconsin shows that the Veteran was assessed as having a low back strain; his medical history indicated that he underwent lumbar decompression surgery of L5 of the lumbar spine.  In November 1999, the Veteran was treated for complaints of left low back pain with muscle tightness and spasms that began six weeks prior as a result of lifting and moving a deck.   The Veteran had reported that he heard a "pop" and had an immediate onset of left low back pain.  He reported no complaints of right low back pain or pain radiating into the buttocks or lower extremities.  He further stated that he had one to three episodes of low back pain in the past five years.  The Veteran was noted to still have left lateral dysthesias of the left lateral thigh as a result of lumbar spine surgery in the 1980's.  At the time, the Veteran was diagnosed as having mechanical low back pain/lumbar strain.  Subsequently, he attended physical therapy on three occasions, after which it was noted that the low back symptoms had abated, centralized, and abolished.  The Veteran indicated that he continued to work as a heavy machinery maintenance mechanic and expressed that he was able to carry out his job duties without difficulty.  The therapist noted a resolution of mechanical low back pain.   

Private treatment records from Dr. D.W. (initials used to protect privacy) were reviewed in connection with this appeal.  A December 2003 treatment record notes that the Veteran was assessed with chronic pain involving his neck, lumbar spine, and left knee.  In a March 2005 pre-operation history and physical preceding left knee surgery, the physician noted that the Veteran had a history of status post lumbar decompression in 1985 and a history of chronic narcotic usage secondary to chronic left knee pain.  A July 2005 record notes that the Veteran was assessed with chronic left knee pain as well as chronic neck and low back pain.  A September 2006 treatment note indicated that the Veteran had multiple revisions of his left total knee arthroplasty.  The Veteran had complained of chronic pain as a result of his knee surgery and was regularly taking large doses of opioids.  

An August 2006 physical examination conducted at the Mayo Clinic revealed significant back tenderness.  The Veteran explained that he threw his back out recently.  His history was significant for a lumbar laminectomy.  

An August 2006 private treatment record from Dr. E.O. shows that the Veteran was treated for three to four days for left lumbosacral pain; he recalled no specific overuse or injury to the low back.  However, the Veteran stated he had a distant history of L5 fracture from a work injury which was surgically addressed.   The Veteran reported experiencing episodes of low back strain which usually resolved within two to three day's time.  The physician assessed the Veteran with probable lumbosacral strain.  The Veteran was noted to be prescribed the opiate Dilaudid for chronic left knee pain. 

A March 2007 private treatment record from Dr. D.K. reflects that the Veteran and his wife reported that they believe that the etiology of his chronic pain was reflex sympathetic dystrophy.  The Veteran's ongoing problems with his left leg/knee pain were discussed; however, there was no reference to the Veteran's low back.   A January 2007 treatment record noted that the Veteran had multiple problems, including uncontrolled diabetes mellitus, chronic pain syndrome with opioid dependence, depression and anxiety, massive obesity, and a left knee infection followed by the Mayo Clinic.   

A March 2008 treatment record from Dr. H.T. notes that the Veteran had a past medical history that included low back surgery and a diagnosis of lumbago since August 1988. 

The Veteran's SSA records were reviewed.  In May 2003, the Veteran underwent a  disability evaluation.  The examination report notes that the Veteran had bulging discs in his cervical spine and chronic low back pain secondary to a fracture that occurred 20 years ago at which time he underwent back surgery with Dr. P.B. at St. Mary's in Duluth.   The Veteran was assessed with alcohol dependence in remission, adjustment disorder with depressed mood, and mood disorder secondary to narcotics with depressed features.  Axis III was diagnosed as status post total knee replacement in January 2003 and chronic lumbar pain, status post surgery 20 years ago.   A May 2003 x-ray of the lumbar spine by Dr. A.G. showed extensive post-operative changes anterior to the lumbar spine.  Vertebral body height and alignment were fairly well preserved, there was no compression fracture, and the posterior element was intact.  The x-ray showed no significant degenerative changes.  A May 2003 disability report indicates the Veteran expressed that he had a productive life on the railroad until a low back injury in 1977 which resulted in a laminectomy.  In addition, he stated that he subsequently recovered and returned to work following the surgery but that he continued to have some residual left leg and low back symptoms.  An April 2003 report from Dr. D.W. noted chronic neck pain after falling on ice at work in February 2011.   The physician stated that the Veteran had since developed significant symptoms of depression secondary to pain and the inability to work and provide financial support to his family.  Dr. D.W. concluded that the Veteran would not be able to work in manual labor due to degenerative joint disease of the left knee and chronic neck pain.  

A May 2008 VA examination report reflects that the Veteran was assessed with degenerative disc disease of the lumbar spine, status post decompression with residual scar and radiculopathy.  The examiner noted that the Veteran suffered a contusion to L4-L5 after falling from his bed during service.  The Veteran stated that in 1977 he was involved in a work-related injury to his back after the forklift on which he was working had tipped forward.  In addition, the Veteran reported that he 
sustained another work-related low back injury after a lift truck came down and he hit his low back on cement.  Consequently, the Veteran underwent low back surgery in the 1980's where they "cleaned out" disk material.   Moreover, the Veteran reported  a "history of arthritis setting in after that."   The examiner opined that it is less likely that the Veteran's current back disorder was related to military service; rather, it was more likely related to the intervening, interceding injury that occurred in the 1970's and subsequent low back surgery in the 1980s.  

During a July 2008 VA mental health evaluation, the Veteran reported that he had "broke" his back during service after he fell out of his top bunk and reinjured it at work 10 years later.   

A November 2008 disability evaluation performed at the request of Dr. H.T. noted that the Veteran's primary disabling conditions, including his bilateral knee disabilities and low back disabilities, were not service related.  The examiner stated that the Veteran has a history of low back pain which began after a work-related injury at ABC Rail.  The examiner noted that the Veteran was thrown against the back of the fork truck vehicle he was driving because a plank broke from under the truck.  Subsequently, the Veteran sought treatment for his low back pain and his private physician told him he had a fracture or a disk injury.  The Veteran then underwent surgery and reported that he had good surgical results and was "pretty good after that."   The examiner stated that the Veteran continued to have some low back discomfort but it was not interfering with his activates to a large degree.  He was noted to have permanent numbness on the lateral side of his left thigh.  Following the surgery, the Veteran was not placed on any permanent restrictions.   The examiner reported that the Veteran worked for ABC Rail for many years but retired about 7 years ago because of his knee condition and had been in receipt of Social Security Disability benefits for the past 6 years. 

In his January 2009 Notice of Disagreement (NOD), the Veteran stated that he did indeed hurt his back after service but that his in-service low back contusion "added on to the severity" of his post-service low back injury.  In addition, the Veteran stated that the arthritis came years after his time in the military but that his arthritis was due to the in-service low back injury. 

In September 2009 and October 2012 statements, the Veteran's wife reported that she has been married to the Veteran since November 1970.  She stated that the Veteran told her at the time that he had hurt his back in service and that he continued to have back pain following the injury.  She stated that following discharge from service, the Veteran was treated by a family doctor who put him on pain medication and muscle relaxants.  However, she stated that there were no post-service medical records available from that time period because all the doctors had passed away, the hospitals closed, or the medical records were destroyed.   In a September 2009 statement, the Veteran's brother-in-law stated that he has known the Veteran for over 39 years and that the Veteran had reported to him the injuries he sustained in service.  He attested to witnessing the Veteran's foot and back pain, as well as his depression. 

During his November 2010 hearing, the Veteran testified that he has had ongoing low back pain since service and that he had sought treatment for his low back pain immediately after discharge from service.  See Board hearing transcript at 5.
A June 2011 VA examiner reviewed the Veteran's claims file and opined that the Veteran's lumbar spine degenerative disc disease is less likely than not caused by or the result of injury from an in-service contusion.  The examiner noted that there was no evidence of record showing ongoing care following the low back injury and that prior to a 1977 work-related injury, the Veteran was able to work in demanding jobs.  The examiner stated that the Veteran's intervening post-service injury to the low back necessitated decompression surgery.  Furthermore, the Veteran had an area of numbness on his anterior left thigh with intermittent left foot drop; there was no evidence of ongoing limping related to any lower extremity during military service until the Veteran developed degenerative changes in his knees.   In addition, the Veteran current low back disability was not caused by or aggravated by the Veteran's in-service right foot fracture because the right foot was not symptomatic nor was it noted that he had an abnormal gait due to a right foot disability.  The examiner concluded that the Veteran's lumbar spine degenerative disc disease was most likely related to injury following military service and may be aggravated by his post-military bilateral knee disabilities. 

The Board requested a VHA opinion to address some remaining medical questions and to consider the complete history of the development of the Veteran's current lumbar spine disorder.  In November 2016, the VHA examiner opined that it is extremely unlikely that the Veteran's current mild lumbar spine arthritis was in any way connected to or caused by the remote, short-lived, in-service lumbar myofascial strain.  In so finding, the examiner stated that during service, the Veteran experienced a mild lumbar myofascial strain (contusion) with no sequalae after falling off his bed.  The examiner indicated that there is no known relationship between a lumbar strain (a muscle and soft tissue injury) and lumbar degeneration.  He explained that low back pain associated with lumbar myofascial strain is purely subjective and not associated with any findings on either lumbar films or MRI; hence, the persistence of such pain is very hard to document.   In addition, it would be highly unusual for a 19 year old in 1970 to have degenerative disc disease because degeneration in the low back occurs progressively after age 30.  The examiner stated that there is now considerable evidence that later development of spine arthritis is unrelated to prior lumbar myofascial strains or injuries.  Moreover, lumbar arthritis occurs in almost everyone and in most patients is not associated with low back pain (i.e. arthritis occurs mostly in asymptomatic patients).  Thus, the two separate diagnoses of in-service lumbar myofascial strain and post-service lumbar degenerative disc disease are not related in any significant or meaningful way.  Finally, the examiner concluded that it is medically very unlikely that any form of lumbar myofascial strain would lead to the ordinary types of disc degeneration for which the Veteran later underwent surgery.   

With respect to the Veteran's lay statements that he had continuous low back pain following the in-service injury, the examiner had reviewed the Veteran's complaints, statements, and diagnoses contained in his private treatment records.  Based on his review, the examiner pointed out the discrepancies in the Veteran's various narratives regarding the onset of low back pain during the course of private medical treatment as opposed to his appeal-related lay statements of ongoing low back pain since service.  In this regard, the examiner cited to the May 2003 SSA disability report wherein the Veteran had reported that he had chronic low back pain related to a low back fracture that occurred 20 years ago.  The report also noted that the Veteran repaired heavy equipment and lifted equipment, parts, and tools weighing between 25 and 100 pounds or more.  The examiner also cited to the November 2008 private treatment record wherein the Veteran reported a history of low back pain after driving a forklift truck over a plank that broke and he was thrown against the back of the vehicle.  He reported that he subsequently sought treatment and was told that he had a fracture or disk injury and underwent low back surgery.   

The examiner stated that although it was possible that the Veteran had low back pain following service, it appeared that he was gainfully employed in a moderate to heavy duty position for many years after his military discharge until the 1977 industrial accident.  After the accident, the Veteran was able to return to full employment and that, even in 2006, an MRI indicated mild lumbar degeneration.  In this regard, the examiner determined that the apparent direct cause of the Veteran's lumbar surgical procedure were post-service related injuries that had no connection to his previous, isolated in-service back pain episode.  Furthermore, the examiner reported that, from a medical standpoint, there is no reason to suspect that an early injury (prior to arthritis developing) can enhance the later arthritis of the spine.  The Board notes that the examiner included a comprehensive list of medical literature to support his medical opinions. 

In a November 2015 statement, the Veteran reported that his low back injury in service has continuously caused chronic low back pain and numbness radiating down his leg; the Veteran stated that the back pain from the in-service injury resulted in back surgery in 1988. 

In a March 2016 private medical report, Dr. V.F. stated that he reviewed 2,673 pages of the Veteran's medical records and conducted a phone interview with the Veteran.  The physician noted that the Veteran fell out of his bunk bed in service and suffered a contusion to L4-5 and that the back examination was otherwise negative.  In January 1985,  Dr. B. performed a lumbar decompression surgery.  The examiner summarized additional lay and medical evidence of record, without mentioning the Veteran's post-service, work-related low back injuries in 1977 and the 1980's.   Dr. V.F. stated that during his interview with the Veteran, the Veteran reported that his low back pain and radiating pain to the lower extremities continued to bother him after discharge.  The Veteran stated that he did not receive further treatment for his low back following service because he did not have access to healthcare and did not know he could receive treatment at the VA at the time.  The Veteran further stated that the back pain continued without resolution until he had lumbar decompression surgery but could not remember the year of the surgery. Following the surgery, the Veteran had some relief but continued to have low back pain that radiated to his left leg.   He was able to work as a forklift operator for almost 30 years after discharge despite back pain and was forced to stop working in 2003, in part due, to his low back disability.   Dr. V.F. stated that he disagreed with the June 2011 VA examiner because the examiner stated that an interceding injury may be to blame for the low back condition.  However, Dr. V.F. stated that there is no evidence of an interceding incident after his military service to initiate his current low back condition.  The examiner stated that lumbar degenerative disc disease was often caused by an initial traumatic event and then develops with continued wear on the spine over a period of years.  Based on the Veteran's report of ongoing symptoms since service supported by his wife's statements, Dr. V.F. opined that the in-service contusion was at least as likely as not the initiating cause of his back condition that progressively worsened.  Therefore, he opined that it was at least as likely as not, that the Veterans current back disability of lumbar degenerative disc disease was caused by the in-service injury.  

Based on the foregoing, the Board finds that the weight of the evidence is against the Veteran's claim for service connection a degenerative disc disease of the lumbar spine.

The record shows that the Veteran had a low back contusion during service. Nevertheless, in regard to whether arthritis was shown during service or within a year of separation, the Board finds that such a diagnosis was not shown.  To determine that a chronic disease was "shown in service," the disease identity must be established and the diagnosis not subject to legitimate question. 3 8 C.F.R. § 3.303 (b); Walker, 708 F.3d at 1331.  While there is evidence that the Veteran complained of and was treated for low back pain during service, arthritis must be objectively confirmed by x-ray.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Indeed, there is no medical evidence showing that he had such disorders within the first year after his separation from service.  A May 2003 x-ray of the lumbar spine by Dr. A.G. showed extensive post-operative changes anterior to the lumbar spine; however, the x-ray showed no significant degenerative changes.  Furthermore, during his May 2008 VA spine examination, the Veteran stated that he developed arthritis following his spine surgery in the 1980s.  Finally, in his January 2009 NOD, the Veteran stated that arthritis did not develop until many years after service, but that he believed it was related to his low back in-service injury.  Therefore, chronicity is not established in service or within one year of separation.
The Board acknowledges the Veteran's allegation of continuity of symptoms of low back pain following service.  He is certainly competent to report as to observable symptoms he experiences in service and following discharge.  In addition, he submitted lay statements from his family indicating what that they observed.  Similarly, his family members are competent to report observable symptoms they witnessed, such as lumbar spine pain, since his military service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77   (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed Cir. 2006).

In this case, however, the Board finds that this allegation of continuity is inconsistent with the contemporaneous record.  During treatment for low back pain after lifting and moving a deck in November 1999, the Veteran reported that he had only one to three episodes of low back pain in the past five years.  In addition, private treatment records reflect that the Veteran had consistently reported on numerous occasions, to different providers, that his low back pain was due to work-related injuries for which he underwent surgery in 1985.  An August 2006 private treatment record from Dr. E.O. shows that the Veteran was treated for left lumbosacral pain that began three to four days prior; he recalled no specific overuse or injury to the low back.   However, the Veteran stated that he had a distant history of L5 fracture from a work injury which was surgically addressed.  In addition, the November 2008 private disability evaluation noted a history of low back pain which began after a work-related injury at ABC Rail.  The Veteran reported that he was thrown against the back of the fork truck vehicle he was driving because a plank broke from under the truck.  Subsequently, the Veteran sought treatment for his low back pain and his private physician told him he had a fracture or a disk injury.  In sum, the private medical evidence of record suggests that his current low back pain began many years after his military service.  Indeed, the Board finds that there is no documentation that the Veteran had reported to any of his providers that he injured his back during military service. 

However, during the appeal period, the Veteran reported the onset of low back pain since service.  As previously stated, the Veteran did not report that he injured his low back in service until he filed a claim for service connection for a low back disability in April 2008.  Statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  White v. Illinois, 502 U.S. 346, 355-56 (1991); Rucker v. Brown, 10 Vet. App. 67, 73  (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate).  If the Veteran was having continuous lumbar spine pain and symptoms ever since a 1970 injury, it is unlikely that he would fail to report such an injury and residual symptoms until he filed his original claim for service connection in April 2008.  See Kahana v. Shinseki, 24 Vet. App. 428, 440  (2011) (Lance, J., concurring) (citing FED. R. EVID. 803 (7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").   Hence, the Board finds that the contemporaneous statements made to his private treatment providers are more probative than the Veteran's more recent statements.    

Moreover, the Veteran has made inconsistent statements regarding his post-service treatment for low back pain.  During his November 2010 Board hearing, the Veteran testified that he began getting treatment for his low back pain immediately after discharge from service.  However, during his phone interview with Dr. V.F. in March 2016, the Veteran stated that he did not receive treatment for his low back pain following service because he did not have access to healthcare and did not know he could receive treatment at the VA at the time.  

Finally, the Board finds that the Veteran's credibility is also diminished by the numerous medical records, which indicate that he is a unreliable historian. 

For the foregoing reasons, the Board finds that the Veteran's statements are not credible evidence to establish onset and continuity of symptomatology since service of degenerative disc disease of the lumbar spine.

Moreover, the statements from the Veteran's family are of limited probative value with regard to continuity of symptomatology following service.  Specifically, in September 2009 and October 2012 written submissions, the Veteran's wife stated that her husband sought medical treatment for low back pain immediately following discharge but that the medical records were destroyed or unavailable because the treatment providers died or the hospitals closed.  As previously discussed, these statements are directly contradicted by the Veteran's March 2016 statement to Dr. V.F. in which he reported that he did not receive further treatment for his low back following service because he did not have access to healthcare and did not know he could receive treatment at the VA at the time.  Therefore, the Board affords little weight to the statements from the Veteran's family.

The Board acknowledges the Veteran's attorney's January 2017 argument that the Board has already determined that the Veteran and his spouse's statements are both competent and credible with respect to treatment for symptoms of his lumbar spine and right foot since military service.  However, the Board notes that it is not bound by the initial conclusions that it rendered in a remand because "a remand by the Board is a preliminary order and does not constitute a final Board decision."  38 C.F.R. § 20.1100 (b) (2016).  Thus, the Board is not bound by any preliminary observation rendered in the May 2016 VHA advisory opinion requests, nor any other of its remands.  In fact, despite the Board's instructions to the VHA examiner for the purpose of developing evidence, his opinion assists in informing the Board's ultimate credibility determination to the extent that he noted evidence that indicated discrepancies with regard to the Veteran's statements of continuity of symptomatology.  Indeed the Board's final decision must be based on all evidence of record.   

The Board emphasizes that it does not rely on any credibility determination rendered by the VHA examiner.  Rather, upon further careful review of the evidence of record, as is required prior to the issuance of a final Board decision, the Board has decided that the preponderance of the evidence shows that the Veteran's assertions of symptoms present since service are not credible.  

In addition to the lack of evidence showing that lumbar degenerative disc disease manifested during service or within close proximity thereto, the weight of the evidence of record does not relate any current lumbar spine disorder to the Veteran's military service, including the low back injury which resulted in a contusion. 

The law is clear.  It is the Board's duty to assess the credibility and probative value of evidence and, provided that it offers an adequate statement of reasons and bases, the Board may favor one medical opinion over another.  

There is one positive opinion of record that was rendered in March 2016 by a  private physician who stated that he reviewed 2,673 of the Veteran's documents and interviewed the Veteran over the telephone.  Despite his extensive review of the Veteran's record, it appears that the examiner failed to address highly relevant private medical records that clearly establish that the Veteran sustained post-service lumbar spine injuries.   While a medical opinion may not be discounted solely because the examiner did not review the claims file, see Nieves-Rodriguez, 22 Vet. App. at 304, the March 2016 medical opinion does not appear to be based on a complete or accurate factual premise and characterization of the facts.  In fact, contrary to the VA examiners' opinions linking the Veteran's current lumbar spine disorder to post-service work injuries, the physician stated that he could not find evidence of any post-service, interceding low back injuries.  See Reonal v. Brown, 5 Vet. App. 458, 460-61  (1993) (holding that medical opinions based on incomplete or inaccurate factual premises are not probative).  Furthermore, it appears that the private physician relied in large part on the Veteran and his wife's reports of continuous low back pain following the in-service low back injury.  Notably, the Veteran made no reference to his post-service low back injuries during his telephone interview with the physician.  The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187   (1999).  Furthermore, as discussed above, the Board has found the Veteran's reports of ongoing symptoms after service not credible.  Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a Veteran's statement renders a medical report incredible only if the Board rejects the statements of the veteran).  Accordingly, the Board finds that the private examiner's positive nexus opinion carries no probative weight.  

Although the Veteran and his family are competent to provide statements relating to symptoms or facts of events that they have observed and are within the realm of their personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465  (1994).  When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438  (2011).  In this case, the record does not show, nor do the Veteran and his family contend, that they have specialized education, training, or experience that would qualify them to render a medical opinion regarding whether the Veteran has a lumbar spine disorder that manifested in, or is otherwise related to, his service.  The issue in this case is outside the realm of common knowledge of a layperson.  See Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4   (Fed. Cir. 2007) 

After weighing the evidence, the Board finds the VA examiners' opinions to be most probative.  In contrast to the one positive nexus opinion of record, the VA examiners considered the complete history of the development of the Veteran's back disorder.  The VHA examiner, in particular, reviewed the claims file and considered the Veteran's statements, cited to pertinent medical literature, and supported his opinions with detailed rationales based on an accurate characterization of the evidence of record as well as pertinent medical principles.  As such, the Board affords substantial probative weight to these opinions.  See Nieves-Rodriguez, 22 Vet.App. at 304 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107  (a) ("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1326 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination.).  Accordingly, the claim for service connection for a lumbar spine disorder is denied.  


II.  Right foot disorder

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a right foot disorder.

As a preliminary matter, there appeared to be some initial confusion on the part of the Veteran regarding which foot he injured in service.  In his April 2008 claim, the Veteran stated that he broke his left foot after carts carrying lockers fell on top of his foot.  He reported that the foot never healed properly and he has been seen for this condition continuously.  In the same April 2008 correspondence, he alleged that his right foot condition was due to his left foot and low back disorders.  In addition, during his November 2010 hearing, the Veteran and his representative maintained that his left foot was injured in service and that his right foot disorder was secondary to his left foot and low back disorders. 

The Veteran's service treatment records document that in February 1970, an x-ray revealed that the Veteran sustained a stress fracture of the third metatarsal, right foot for which a straight leg walking case was placed on the leg. 

A June 2004 VA treatment record shows that the examination of the right foot was "fine".  There was a finding of left foot puffiness which the examiner related to surgery on the left knee with dependent edema. 

A June 2005 VA treatment record shows that the Veteran reported that his "left foot" had been bothering him for the past two months and he stated that he had broken his foot in 1969 but did not have any trouble over the years until recently. Physical examination of the left foot noted a little tenderness in the dorsal aspect of the foot.  The Veteran denied any other trouble with his feet.   He said that his feet were fine except for a little tenderness on the dorsal aspect of the left foot. 

A July 2006 Mayo clinic note showed a joint examination of the Veteran's feet was unremarkable. 

A May 2008 VA examination report noted that the right foot was fractured in service after the Veteran dropped a cart loaded with lockers on it.  The Veteran stated that he had not been treated since discharge for his right foot.  The Veteran was diagnosed as having bilateral edema in the right and left lower extremity and peripheral neuropathy of the bilateral feet.  The examiner opined that the right foot edema and neuropathy was not due to service but may likely have been aggravated by a back injury.  

An August 2008 VA treatment record notes that the Veteran had ecchymosis, swelling, and tenderness in the right foot related to a traumatic injury that had recently occurred.  The physical examination was consistent with an acute traumatic injury of the right foot from a recent injury.  The Veteran had reported that x-rays of the right foot were negative following the injury. 

A November 2008 disability evaluation performed at the request of Dr. H.T. noted that the Veteran injured his foot during active service.  The Veteran related that he was loading a vehicle when a 2-wheel cart fell down on top of his "left" foot.   He stated that he had fractured his metatarsal and was placed in a cast for a few weeks and was allowed to resume regular duty.   The examiner stated that the Veteran reported some discomfort in the foot but no significant impairment related to the foot injury.   Upon physical examination, the ankle and subtalar joints showed full range of motion.  There was no tenderness on palpation of the feet.  His feet had good color and capillary refill.   The examiner concluded that with respect to the fracture of his "left foot," there was no significant impairment and the Veteran did not exhibit pain or decreased range of motion. 

In his January 2009 Notice of Disagreement, the Veteran stated he had been treated for his right foot in February 1970. 

An August 2009 medical opinion from Dr. J.B. reports that he recently evaluated the Veteran's "left" foot to which he sustained a stress fracture in the 1970s.  The physician stated that the Veteran had now developed midfoot arthritis and had chronic pain.  The physician opined that it was certainly a reasonable assumption that arthritis stems from previous trauma as the Veteran does have a well-documented history of trauma to this foot in his military records.   There is no indication that Dr. J.B. reviewed the Veteran's service treatment records. 

In a September 2009 statement, the Veteran's wife reported that after his discharge from service, the Veteran told her that he broke his foot in service and that he continued to have foot pain which was treated by a family doctor who put him on pain medication.  

A May 2010 VA emergency department record shows that the Veteran complained of right lower extremity pain and swelling.  He reported that he has had chronic right lower extremity pain below the right knee following his right knee replacement in March 2010.

A January 2011 medical opinion from Dr. J.B. stated that he had access to "only very sketchy military records" and that the Veteran had a stress fracture in the 1970s of the "left" foot.  Dr. J.B. stated that the Veteran subsequently developed midfoot arthritis and it would seem likely that the foot arthritis is related to his service in that he did have a stress fracture documented and foot arthritis stems from this stress fracture.   He stated that he did not believe that the injuries he saw documented in the military medical records would be the sole cause of his current degenerative disease, and, thus, his disability but they may have contributed in some regard.

A June 2011 VA examiner reviewed the Veteran's claims folder and concluded that the Veteran had right foot edema and pain which were not caused by, the result of, or aggravated by the Veteran's in-service right foot metatarsal fracture.  The examiner opined that the right foot pain and edema are mostly likely caused by the Veteran's right total knee arthroplasty because it was noted that he had residual swelling and pain following the surgery.  

An August 2013 VA examiner reviewed the claims folder and noted the in-service fracture of the third metatarsal of the right foot in February 1970.  The Board acknowledges that the examiner opined that the stress fracture of the right third metatarsal was healed without residuals and was most likely related to the Veteran's active duty status.  However, the Board finds that the examiner's findings and observations, when considered in conjunction with the contemporaneous x-ray of the right foot, provide the necessary clarification of the opinion.  

Upon examination, the Veteran reported that he currently experienced pain and burning in his entire right foot.  The examiner found that the Veteran did not have malunion or nonunion of the tarsal or metatarsal bones, no callosities, and no evidence of any other right foot injuries.  In addition, the Veteran demonstrated full and normal range of motion in the right toes in dorsiflexion and plantar flexion.   The Veteran complained of pain with palpation along the plantar aspect of all 5 metatarsal heads.  Although the current physical examination of the right foot indicated tenderness to palpation of the metatarsal heads with complaints of pain, the examiner stated that there is no pathologic condition to account for the findings.  

An August 2013 x-ray of the right foot included three views of the foot including a weight-bearing lateral view.  The x-ray findings revealed that there is mild spurring of the first metatarsophalangeal joint with small subcortical cystic change of the head of the first metatarsal.  There were tiny calcifications in the soft tissues medial to the first metatarsal head.  There was no evidence of fracture.  

Based on the physical examination and x-ray of the right foot, the examiner indicated that the Veteran had no current residuals of the in-service right third metatarsal fracture.  The examiner stated that there was no radiographic evidence of a current metatarsal fracture or nonunion in any of the right toes.  In essence, the right foot x-ray showed no evidence of a current fracture of the third metatarsal or even evidence of a healed fracture of the third metatarsal.  Significantly, the examiner explained that the in-service right third metatarsal stress fracture was a nondisplaced fracture and, radiographically, there was no evidence of angulation of the right third metatarsal joint or any residual calluses associated with a prior stress fracture.  Moreover, the examiner stated that there was no pathologic diagnosis of a right foot condition caused or aggravated by a left or right foot disability.  He indicated that the Veteran's stress fracture resolved during service as there was no further treatment during the remainder of active duty.  Additionally, the examiner noted that there was no evidence of ongoing complaints or treatment regarding the right foot in the years following service.  

The Veteran was assessed with mild to moderate degenerative changes of the first metatarsophalangeal joints in both feet.  The examiner opined that degenerative joint disease of the right first metatarrsophalangeal joint is less likely than not related to active duty status or aggravated by the in-service right third metatarsal fracture.  Finally, the examiner opined that the degenerative joint disease of the bilateral first metatarsals, confirmed by x-ray, are most likely related to aging, obesity, and an active lifestyle.  

In an April 2017 advisory opinion, the VHA examiner cited to the August 2013 VA examination x-ray which revealed that there was degenerative joint disease of the right first metatarsal.  The examiner pointed out that the Veteran sustained an in-service fracture of the right third metatarsal.   The examiner stated that it is not medically possible for a third metatarsal fracture to cause arthritis along the first ray.  Rather, the degenerative joint disease of the right first metatarsal is likely from normal wear and tear of aging.  Moreover, healed stress fractures do not cause chronic lower extremity edema and peripheral neuropathy, which were findings noted in previous VA examinations.  As such, the right foot pain and edema are not at least as likely as not a result of his in-service right foot injury. 

In a November 2015 statement, the Veteran reported that he broke his foot in service and it was subsequently put in a cast.  Following service, the foot pain was severe and it would swell up at night after a day of work.  The Veteran further explained that over the years, he has been prescribed pain killers, injections and physical therapy and he struggles with daily severe foot pain.

The Board finds the most probative evidence shows that the Veteran is not diagnosed with any disabilities related to his in-service right metatarsal fracture.  
Although the Veteran and his family are competent to provide statements relating to symptoms or facts of events that they have observed and are within the realm of their personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno, 6 Vet. App. at 465.  When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana, 24 Vet. App. at 438.  In this case, the record does not show, nor do the Veteran and his family contend, that they have specialized education, training, or experience that would qualify them to render a medical diagnosis related to a right foot disorder.  The issue in this case is outside the realm of common knowledge of a layperson.  See Jandreau, 492 F.3d at 1377 n.4.  

Despite the Veteran's allegations that he broke his foot in service, the Veteran's service treatment records show that he essentially fractured his right third toe.  Moreover, the Veteran's contention that he was treated for a chronic foot disorder following service is simply not supported by the evidence of record.  To the extent that the medical evidence reflects that the Veteran had complained of pain and swelling in the right foot on various occasions, the symptoms were not attributed to the Veteran's in-service right third metatarsal fracture by any private or VA provider. 

In addition, although the Veteran provided a positive nexus opinion from Dr. J.B., the opinion is of limited probative value.  In this regard, the physician stated that he reviewed "sketchy" service medical records but nevertheless continued to refer to the Veteran's in-service "left foot" fracture without clarifying that the Veteran had, in fact, fractured his right third metatarsal during service.  Furthermore, as the August 2013 x-ray revealed, the Veteran is not currently assessed with mid-foot arthritis in his right foot, as Dr. J.B. had asserted in his opinion.  The Board notes that a medical opinion is inadequate when it is unsupported by clinical evidence.  

The law limits entitlement to service connection for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability. In the absence of proof of a current disability, there is no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223  (1992).  Here, the Veteran is not diagnosed as having a current right foot or right third metatarsal disorder related to the in-service right third metatarsal fracture.  In fact, the August 2013 x-ray of the right foot did not show that there was radiographic evidence of a healed fracture of the third metatarsal, suggesting that the fracture was healed and had resolved.   The most probative evidence of record is the August 2013 VA examiner's determination that the in-service stress fracture was a nondisplaced fracture that had resolved because radiographically, at present, there is no evidence of angulation of the right third metatarsal joint or any residual calluses associated with a prior stress fracture.   

As the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107 (b) regarding reasonable doubt are not applicable.  The claim of entitlement to service connection for a right foot disorder must be denied.


III.  Psychiatric Disorder

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a psychiatric disorder.

The Board notes that initially the Veteran contended that his depression was caused by his foot and low back disorders.  However, during the appeal period, the Veteran asserted that his depression manifested during service, or shortly thereafter as a result of his in-service right foot and low back injuries.

The Veteran's service treatment records show that in the October 1969 Report of Medical History at enlistment, the Veteran denied trouble sleeping, depression or excessive worry, loss of memory, or nervous trouble.  The Veteran's service treatment records do not document any complaints, treatment, or diagnosis related to major depression.  However, a February 1970 aptitude board recommended that the Veteran be administratively discharged based on a psychiatric report showing that he was emotionally unfit for duty.  The report detailed that prior to service, the Veteran had been arrested for two traffic citations and twice for other offenses, which consisted of assault with a deadly weapon and setting fire to a church.  The Veteran had also set fire to a barn and his father's garage and was subsequently hospitalized for two weeks for psychiatric observation.  The Veteran stated that he looked upon his enlistment in the Marine Corps as a chance for him to form better adjustments.  Moreover, he stated that his adjustment in the Marine Corps was one of the most stable times in his life.  

In an October 2008 addendum opinion, a VA examiner reviewed the Veteran's service treatment records and stated that there was nothing that was reported to have happened during service that would account for any of his mental health problems and it was clear that the onset of the Veteran's psychiatric problems occurred prior to service.  In fact, the Veteran had reported at the time, that the Marine Corps was one of the most stable times in his life.  Likewise, in his November 2015 statement, the Veteran stated that he was comfortable and had great relationships with his fellow servicemen in his unit during service.  Furthermore, the Veteran sustained a low back contusion and right third metatarsal fracture prior to the February 1970 psychiatric evaluation; however, during the evaluation, the Veteran did not refer to any psychiatric symptoms stemming from his in-service low back contusion or his right third toe fracture.  Thus, the lay and medical evidence does not indicate that the Veteran's major depressive disorder manifested in service.

The record also reflects that the Veteran did not seek treatment immediately following his separation from service or for many years thereafter.  Rather, the Board observes that a February 2003 report from Dr. D.W., his primary care physician, was the first documentation of record showing the Veteran endorsed symptoms of depression.  

The Veteran's SSA medical records reflect that in February 2003, Dr. D.W. stated that the Veteran had possible depression.  The Veteran had reported that after he stopped working for the railroad, he experienced one downturn after another.  Dr. D.W. stated that the Veteran had a great sense of loss of satisfaction that came from working and being gainfully employed. 

An April 2003 private treatment record from Dr. D.W. noted that the Veteran had symptoms of depression and was treated for chronic neck pain secondary to myofascial dysfunction and bulging discs as well as chronic left knee pain.  The Veteran was assessed with depression secondary to multiple loss including the ability to work and chronic pain in his knee and neck.

In an April 2003 disability report from the State of Wisconsin Disability Determination Bureau, the Veteran's wife stated that her husband had changed since she had first known him and did not have a smile on his face like he used to.  She stated that the Veteran cried a lot, was depressed, and moody as a result of pain from his multiple medical issues.   She further stated that he used to like to hunt, fish, help others, do carpentry, and go to the movies but that he could no longer engage in those activities because of leg and back pain and carpal tunnel syndrome.  

A February 2005 private treatment record from Dr. D.W. noted increased symptoms of depression secondary to pain.

A February 2008 ER report from St. Mary's Hospital of Superior, Wisconsin noted that the Veteran had a history of depression which was previously treated with electroconvulsive therapy (ECT).  The examiner noted that the Veteran's depressive symptoms seemed to be aggravated by chronic pain issues. 

In his April 2008 VA claim, the Veteran stated that his depression was due to his left foot and low back disorders.

A June 2008 VA examination for mental disorders shows that the Veteran was diagnosed as having major depressive disorder, recurrent, moderate and cognitive disorder.   The Veteran's wife was present during the examination and the Veteran relied on his wife; the examiner noted that the Veteran was a poor historian.  The Veteran stated that following service, he sought no mental health treatment but referenced possible dates of hospitalization for a mental health disorder and alcoholism, including 1972, 1974, 1983, 1984, 2005, 2006, and 2007.  He reported a history of three suicide attempts but could not recall the exact years; he stated they occurred in the early 1970s, and perhaps in the 1980s as well.   The VA examiner determined that the Veteran's major depressive disorder was less likely caused by back pain.  The examiner explained that while back pain likely contributes to his level of distress now, he cited numerous medical conditions that affected his ability to function, especially his knees.  In addition, his current mental health is affected by a combination of financial problems, chronic and unresolved medical issues, and issues with his handicapped daughter.  

A July 2008 VA mental health psychiatric evaluation reflects that the Veteran reported that he had been treated for depression for 20 years, starting and continuing with providers in Duluth, Minnesota.  The Veteran stated that his depression was first triggered by marital dissatisfaction and then by his bilateral knee and left shoulder disabilities.  The Veteran reported that his long-standing depression had worsened as a result of severe financial problems, medical problems, chronic pain, and feelings of hopelessness.

In an October 2008 VA addendum opinion, the examiner found that the Veteran had underreported his prior psychiatric history during the June 2008 VA mental disorders examination.   Upon review of the record, including the Veteran's service treatment records, the examiner stated that the Veteran clearly had significant emotional and behavioral problems as a youth, including fire-setting and being charged with assault.  The examiner noted that the in-service psychiatric examination indicated that the Veteran was anxious and socially isolated for a number of years; he had reported that the Marine Corps was a way to help adjust to life.  The examiner concluded that there was nothing that was reported to have happened during service that would account for any of his mental health problems and it was clear that the onset of the Veteran's psychiatric problems occurred prior to service. 

A November 2008 disability evaluation performed at the request of Dr. H.T. noted that the Veteran was diagnosed with depression.  The Veteran reported that the depression began after undergoing his knee surgeries. 

In his January 2009 NOD, the Veteran stated that his major depression was related to his bilateral foot, bilateral knee, bilateral leg, and back disabilities, to include arthritis. 

In an April 2010 statement, the Veteran's wife reported that her husband's depression was related to his foot, leg, and back.  She stated that after his left knee surgeries and revisions, he went into a major depression and subsequently received ECT treatment. 

During his November 2010 Board hearing, the Veteran testified that he began having psychiatric problems within one year of discharge.  He reported that he developed severe depression that began toward the end of service after he broke his foot.  He also testified that during and following service, he was not treated for any psychiatric symptoms.  See Board hearing transcript at 12-13.

The May 2011 VA examiner diagnosed the Veteran with major depressive disorder and opined that it was less likely as not caused by a foot disorder or lumbar spine disorder.  In so finding, the examiner cited to the Veteran's numerous chronic health problems including current hospitalization for congestive heart failure, as well as several long standing psychosocial stressors, including unemployment, significant debt, limitations of activities of daily living, mobility issues, marital distress, and his daughter's legal problems.  The examiner further stated that, although the Veteran's foot and back issues probably aggravate his depression to some degree, it was not possible to parse the extent to which they solely contribute without resorting to mere speculation given the complexity of his medical and psychosocial conditions.  The examiner found that the Veteran was a vague historian in terms of reliability and credibility of self-report.  

In August 2013, the Veteran was afforded a VA mental disorders examination at which time, he was assessed as having major depressive disorder, recurrent, with anxious features.  The examiner determined that the Veteran's depression was at least as likely as not exacerbated by his medical conditions.   He reported that when he was first married, he was drinking too much and was in a lot of pain and was hospitalized for two to three weeks after a suicide attempt.  The examiner determined that the Veteran's depressive disorder was not due to any one particular cause and it certainly could not be related to any one specific medical condition.  The examiner indicated that the onset of the Veteran's clinically significant depression was likely in the early 1970s when he was hospitalized for a suicide attempt.  In so finding, the examiner explained that this would suggest that the Veteran's depressive disorder was not necessarily caused by his medical issues and there was a good chance he would have had issues with depression even without developing medical issues.  Again, the Veteran was noted to be a vague historian with respect to the reliability and credibility of his self-report.

In a November 2015 statement, the Veteran reported that his depression began immediately following his in-service foot injury.  He stated that he was comfortable and had great relationships with his fellow servicemen in his unit during service.  When he returned home, the depression continued and he felt sad and hopeless because he felt that he let his family down.  The Veteran attributed his early discharge to his foot and back injury; however, as noted above, the Veteran was administratively discharged due to being psychiatrically unfit for duty; the in-service psychiatric report made no reference to any physical limitations that would render him unfit for service.

The November 2016 VHA examiner opined that the Veteran's major depression was less likely than not aggravated by his lumbar spine disorder or foot disorder.  However, the examiner opined it is at least as likely as not that the Veteran's psychiatric disorder is causally related to his military service.  Although the examiner acknowledged that the Veteran was not treated for depression during service, she stated that after discharge, the Veteran was hospitalized in the 1970s for a suicide attempt by cutting his wrists in the context of chronic pain from in-service injuries.  Therefore, the examiner determined that the onset of the Veteran's depression was in close proximity to the time of his injuries and was aggravated by his injuries.  

As a preliminary matter, the Board notes that the Veteran's major depressive disorder is not among the list of "psychoses" for which service connection may be granted presumptively or based upon a continuity of symptomatology.  In this regard, the first documentation of record noting symptoms of depression, is the February 2003 report from Dr. D.W. who was the Veteran's primary physician at the time.  Dr. D.W. indicated that the Veteran possibly had depression secondary to multiple medical issues.

In this case, although the Veteran is competent to report that his depression began in service and has continued since that time, the Board finds that his allegations are not credible because they are inconsistent with the contemporaneous record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  The Veteran's own statements have been inconsistent regarding the onset and underlying cause of his depression.  Specifically, during the February 1970 psychiatric evaluation, which occurred after the Veteran had been treated for his low back and right third toe injuries, the Veteran stated that his time in the Marine Corps was one of the most stable times in his life.  Moreover, he made no reference to low back or right foot pain as underlying causes of any psychiatric symptoms at the time.  

In addition, the Veteran's private treatment records consistently reflect that numerous physicians, as well as the Veteran and his spouse, attributed his depression to his current medical disabilities and life stressors.  Notably, prior to filing his VA claim, the Veteran failed to mention to his private and VA providers that he had first experienced depression during service or that he believed his depression was related to his military service.  Finally, a July 2008 VA mental health consultation shows that the Veteran reported that he had been treated for depression for the past 20 years and that it was first triggered by marital dissatisfaction and then by his bilateral knee and left shoulder disabilities.  For these reasons, the Board finds the Veteran's reports regarding the onset of his depression are not reliable or credible.  

In light of the foregoing, the Board finds that the one positive nexus opinion of record, rendered by the November 2016 VHA examiner, is of limited probative value.  In this regard, the VHA examiner based her medical opinion on the inaccurate factual premise that the onset of the Veteran's depression occurred in proximity to his injuries in service.  See Reonal, 5 Vet. App. at 460-61.  As discussed, the Board finds that the Veteran's statements with regard to the onset of his depression during service or shortly thereafter are not credible.  Therefore, the Board affords the VHA examiner's opinion less probative weight.   Kowalski v. Nicholson, 19 Vet. App. 171, 179  (2006) (noting that reliance on the service history provided by the veteran only warrants the discounting of a medical opinion in certain circumstances, such as when the opinions are contradicted by other evidence in the record or when the Board rejects the statements of the veteran); Coburn, 19 Vet. App. at 427.

However, the Board affords substantial probative weight to the opinions rendered by the June 2008, October 2008, May 2011, and August 2013 VA examiners as they are based on a review of the claims file, to include the Veteran's contentions and the medical evidence, and they are supported by detailed rationale and an accurate characterization of the evidence of record.

Based on the foregoing, the Board concludes that the weight of the evidence shows that the Veteran's major depressive disorder did not manifest in service, nor is it causally or etiologically related to his military service.  Furthermore, the Veteran has also contended that his depression was caused or aggravated by his lumbar spine and right foot disorders.  However, as decided herein, the Veteran's lumbar spine and right foot disorders are not service-connected; the Board further notes that the Veteran is not service-connected for any other disabilities.  Absent an award of service connection for a lumbar spine disorder or right foot disorder, there is no basis to establish secondary service connection by way of causation or aggravation for major depressive disorder.  Thus, the Veteran is not entitled to service connection for a psychiatric disorder on a direct or secondary basis.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, on these facts, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  



	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a lumbar spine disorder is denied. 

Service connection for a right foot disorder is denied.

Service connection for an acquired psychiatric disorder, to include as due to a lumbar spine disorder and right foot disorder is denied.





____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


